295 Pa. Super. 311 (1982)
441 A.2d 1248
Florence R. ADAMS, Administratrix For The Estate Of Charles Jay Adams, Appellant,
v.
James J. WALSH and Della Walsh, His Wife and John C. Campbell, Chester County Sheriff's Office, Fred Fulton Sheriff and Parks Department of Chester County and George Fasic, Director of Chester County Parks.
Superior Court of Pennsylvania.
Argued March 30, 1981.
Filed February 16, 1982.
Eugene A. Steger, Jr., Kennet Square, for appellant.
David M. Jakobi, Paoli, for appellees.
Before CERCONE, President Judge, and HESTER and JOHNSON, JJ.
*312 PER CURIAM:
On July 15, 1980, the Court of Common Pleas of Chester County entered an Order sustaining preliminary objections to the appellant's complaint and dismissing the complaint against the appellees herein.
On July 22, 1980, the appellant filed a notice of appeal.
On July 29, 1980, the lower court (by Judge Pitt, who has since retired from the Bench), ordered the plaintiff to file a Statement of Matters Complained of, pursuant to Pennsylvania Rule of Appellate Procedure 1925(b).
Appellant has admittedly not complied with said order of July 29, 1980. "A failure to comply with such direction may be considered by the appellate court as a waiver of all objections to the order, ruling or other matter complained of." Pa.R.A.P. 1925(b).
Under these circumstances and on the basis of the record (or lack thereof) before us, effective appellate review is precluded. Matter of Harrison Square Ins., 470 Pa. 246, 251-52, 368 A.2d 285, 288 (1977).
Appeal dismissed.